Exhibit 10.2

 

FORM OF PHH CORPORATION

 

PERFORMANCE RESTRICTED STOCK UNIT AWARD

PURSUANT TO THE PHH CORPORATION

2014 EQUITY AND INCENTIVE PLAN

 

 

THIS AWARD (including the related Terms and Conditions) is made as of the Grant
Date by PHH CORPORATION (the “Company”) to [NAME] (the “Participant”) subject to
acceptance by the Participant.

 

Upon and subject to the provisions of the Plan and the Terms and Conditions
attached hereto and incorporated herein by reference as part of this Award, the
Company hereby awards as of the Grant Date to the Participant, the Performance
Restricted Stock Units.  Underlined and capitalized terms in Paragraphs A
through F below shall have the meanings there ascribed to them therein or in the
Plan.

 

A.                                 Grant Date: [__________], 2015.

 

B.                                  Plan Under Which Granted:  PHH Corporation
2014 Equity and Incentive Plan (the “Plan”).

 

C.                                  Performance Restricted Stock Units:  The
target number of Performance Restricted Stock Units subject to the Award shall
be [__________] (“Target Stock Units”), with a maximum amount of Performance
Restricted Stock Units equal to 150% of the Target Stock Units available under
this Award, subject to the terms hereof.  Each Performance Restricted Stock Unit
represents the Company’s unfunded and unsecured obligation to issue one share of
the Company’s common stock (“Stock”) in accordance with this Award, subject to
the terms of this Award and the Plan.

 

D.                                 Dividend Equivalents:   Each Performance
Restricted Stock Unit shall accrue Dividend Equivalents equal to the dividends
per share paid on one share of Stock to a shareholder of record on or after the
Grant Date. Dividend Equivalents will vest and be settled as provided in
Schedule 1 attached hereto.

 

E.                                   Vesting Schedule:         The Performance
Restricted Stock Units shall vest, if at all, in accordance with Schedule 1
attached hereto.  Performance Restricted Stock Units that become vested in
accordance with Schedule 1 are “Vested Stock Units.”

 

F.                                    Settlement of Vested Stock Units:  Subject
to the attached Terms and Conditions, shares of Stock or cash, as applicable,
attributable to the applicable Vested Stock Units are to be settled on a date
selected by the Company that is no later than sixty (60) days following the date
specified in Schedule 1 (each a “Distribution Date”).

 

IN WITNESS WHEREOF, the Company and the Participant have executed this Award as
of the Grant Date set forth above.

 

PARTICIPANT:

 

PHH CORPORATION

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Signature of Participant

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS TO THE

PHH CORPORATION

PERFORMANCE RESTRICTED STOCK UNIT AWARD

 

1.                                    Settlement and Delivery of Vested Stock
Units.

 

(a)                               On the applicable Distribution Date, except as
set forth in Section 1(b), the Company shall issue and deliver a share
certificate, or make or caused to be made an appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company, representing
the number of shares of Stock attributable to Vested Stock Units to the
Participant in settlement of the Participant’s rights under this Award.

 

(b)                              Notwithstanding subsection (a), the Vested
Stock Units shall be settled in cash to the extent Vested Stock Units vest due
to the Participant’s death, Disability, Change in Control, or Separation from
Service, as provided in the Vesting Schedule.  Unless another date is specified
by the Committee, the value of the cash payment to be made in settlement of the
Vested Stock Units will be determined on the earliest to occur of the date of
the Participant’s death, Disability, or Separation from Service, or a Change in
Control.  Notwithstanding the foregoing, the Committee may, in its sole
discretion, have the Company settle the Vested Stock Units described under this
subsection (b), in whole or in part, in Stock in accordance with subsection (a).

 

(c)                               The Company shall not be required to issue
fractional shares (or cash in lieu of fractional shares) upon the settlement of
the Award.

 

(d)                              Notwithstanding anything in the Plan, the
Award, or any other agreement (written or oral) to the contrary, if Participant
is a “specified employee” (within the meaning of Code Section 409A) on the date
of Separation from Service, then any payment made or settlement occurring with
respect to such Separation from Service under this Award will be delayed to the
extent necessary to comply with Section 409A(a)(2)(B)(i) of the Code, and the
applicable cash or stock will be paid or settled to Participant during the
five-day period commencing on the earlier of: (i) the expiration of the
six-month period measured from the date of Participant’s Separation from
Service, or (ii) the date of Participant’s death.  Upon the expiration of the
applicable six-month period under Section 409A(a)(2)(B)(i) of the Code (or, if
earlier, the date of the Participant’s death), all cash or stock deferred
pursuant to this paragraph will be paid or delivered to Participant (or
Participant’s estate, in the event of Participant’s death) in a lump sum.  Any
remaining payments and settlements under the Award will occur as otherwise
provided in the Award.

 

2.                                    Tax Withholding. The Participant agrees to
have the actual number of shares of Stock to be received in settlement of the
Vested Stock Units reduced by the number of whole shares of Stock which, when
multiplied by the Fair Market Value of the Stock on the applicable Distribution
Date, is sufficient to satisfy the minimum amount of the required tax
withholding obligations imposed on the Company on the applicable Distribution
Date.  To the extent the Vested Stock Units or Dividend Equivalents are settled
in cash, the cash payment will be reduced by any applicable withholding.

 

3.                                    Rights as Shareholder.  Until Stock
received in settlement of the Vested Stock Units are issued to the Participant,
the Participant shall have no rights as a shareholder with respect to the either
Performance Restricted Stock Units or Vested Stock Units.  Except as otherwise
provided in Section 7 hereof and Section 5.2 of the Plan, the Company shall make
no adjustment for any dividends or

 

2

--------------------------------------------------------------------------------


 

distributions or other rights on or with respect to shares of Stock issued in
settlement of the Vested Stock Units for which the record date is prior to the
issuance of that stock certificate.

 

4.                                    Special Limitations.  If a registration
statement is not in effect under the Securities Act of 1933 or any applicable
state securities law with respect to shares of Stock otherwise deliverable under
this Award, the Participant (a) shall deliver to the Company, prior to the
delivery of Stock pursuant to the settlement of the Vested Stock Units, such
information, representations and warranties as the Company may reasonably
request in order for the Company to be able to satisfy itself that the shares of
Stock are being acquired in accordance with the terms of an applicable exemption
from the securities registration requirements of applicable federal and state
securities laws and (b) shall agree that the shares of Stock so acquired will
not be disposed of except pursuant to an effective registration statement,
unless the Company shall have received an opinion of counsel that such
disposition is exempt from such requirement under the Securities Act of 1933 and
any applicable state securities law.

 

5.                                    Restrictions on Transfer.  Except for the
transfer by bequest or inheritance, the Participant shall not have the right to
make or permit to exist any transfer or hypothecation, whether outright or as
security, with or without consideration, voluntary or involuntary, of all or any
part of any right, title or interest in or to any Performance Restricted Stock
Units (including, without limitation, Vested Stock Units) or Dividend
Equivalents.  Any such disposition not made in accordance with this Award shall
be deemed null and void.  Any permitted transferee under this Section shall be
bound by the terms of this Award.

 

6.                                    Legends on Shares.  The Company may at any
time place legends referencing any applicable federal, state or foreign
securities law restrictions on all certificates representing shares of Stock
issued pursuant to this Award.  The Participant shall, at the request of the
Company, promptly present to the Company any and all certificates representing
shares acquired pursuant to this Award in the possession of the Participant to
carry out the provisions of this Section.

 

7.                                    Change in Capitalization.

 

(a)                               The number and kind of shares of Stock subject
to the Performance Restricted Stock Units (including, without limitation, Vested
Stock Units) shall be proportionately adjusted for nonreciprocal transactions
between the Company and the holders of capital stock of the Company that cause
the per share value of the shares of Stock referenced by the Performance
Restricted Stock Units to change, such as a stock dividend, stock split,
spinoff, rights offering, or recapitalization through a large, nonrecurring cash
dividend or distribution (each, an “Equity Restructuring”).

 

(b)                              In the event of a merger, consolidation,
reorganization, extraordinary dividend, sale of substantially all of the
Company’s assets, other change in capital structure of the Company, tender offer
for shares of Stock, or a Change in Control of the Company, that in each case
does not constitute an Equity Restructuring, the Committee may make such
adjustments with respect to the Performance Restricted Stock Units and take such
action as it deems necessary or appropriate, including, without limitation,
adjusting the number of Performance Restricted Stock Units, making a
corresponding adjustment in the number of shares subject to the Performance
Restricted Stock Units, substituting a new award to replace the Award, removing
restrictions on outstanding Awards, accelerating the termination of the Award or
terminating the Award in exchange for the cash value determined in good faith by
the Committee of the of Performance Restricted Stock Units, as the Committee may
determine. Any determination made by the Committee will be final and binding on
the Participant.

 

3

--------------------------------------------------------------------------------


 

(c)                               No fractional shares shall be created in
making any adjustment pursuant to this Section 7.  Instead, any adjustment
pursuant to this Section 7 that would otherwise result in a fractional
Performance Restricted Stock Unit or share of Stock becoming subject to the
Award shall be further adjusted to round down the numbers of Performance
Restricted Stock Units to the next lowest Performance Restricted Stock Unit or
share of Stock, as applicable.

 

(d)                              All determinations and adjustments made by the
Committee pursuant to this Section will be final and binding on the Participant.
Any action taken by the Committee need not treat all recipients of equity
incentives equally.

 

(e)                               The existence of the Plan and the Award shall
not affect the right or power of the Company to make or authorize any
adjustment, reclassification, reorganization or other change in its capital or
business structure, any merger or consolidation of the Company, any issue of
debt or equity securities having preferences or priorities as to the Stock or
the rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or part of its business or assets, or any other corporate act or
proceeding.

 

8.                                    Clawback.  Notwithstanding anything herein
to the contrary, this Award and any Stock issued or cash paid pursuant to this
Award is expressly subject to any “clawback policy” now or hereafter adopted by
the Board of Directors or its designee, as may be amended from time to time, or
any recoupment permitted or required by law.

 

In addition, until such time subsequent to the Grant Date that the Company
adopts a “clawback policy” that is applicable to the Participant that expressly
supersedes this paragraph, this Award shall be forfeited and the Participant
shall be obligated to return to the Company any shares or repay any cash
previously issued under this Award or a cash payment equal to the value of the
shares at the time such shares were sold or transferred, if the Committee
determines in good faith (a) that the Participant has violated the terms of any
non-competition, non-solicitation, non-disclosure, or other restrictive covenant
agreement with the Company and/or one or more of its Affiliates or (b) that,
within three (3) years of the date the Award is settled, the Participant
(i) experiences a termination of employment for Cause, or the Committee
determines after employment termination that the Participant’s employment could
have been terminated for Cause, (ii) engaged in conduct that causes material
financial or reputational harm to the Company or Affiliates, (iii) provided
materially inaccurate information related to publicly reported financial
statements of the Company and its Affiliates, (iv) improperly, or with gross
negligence, failed to identify, assess or report risks material to the Company
or its Affiliates that were within the scope of the Participant’s responsibility
and of which the Participant was aware or should have been aware based on facts
reasonably available to the Participant, or (v) violated the Company’s Code of
Business Ethics and Conduct, is under investigation for a regulatory matter due
to gross negligence or willful misconduct in the performance of the
Participant’s duties for the Company and its Affiliates, or otherwise engaged in
gross misconduct with respect to the Company and its Affiliates.

 

9.                                    Compliance with Employee Share Ownership
and Retention Policy.  Except as provided in the PHH Corporation Non-Employee
Director and Employee Share Ownership and Retention Policy amended September 2,
2014, as amended or superseded from time to time (the “Policy”), the Participant
may not divest shares of stock received under the Award until the ownership
requirements of the Policy have been met.

 

10.                            Section 409A.  This Award is intended to comply
with, or otherwise be exempt from, Section 409A of the Code, as applicable. 
This Award shall be administered, interpreted, and construed in

 

4

--------------------------------------------------------------------------------


 

a manner consistent with such Code section.  Should any provision of this Award
be found not to comply with, or otherwise be exempt from, the provisions of
Section 409A of the Code, it shall be modified and given effect, in the sole
discretion of the Committee and without requiring the Participant’s consent, in
such manner as the Committee determines to be necessary or appropriate to comply
with, or to effectuate an exemption from, Section 409A of the Code.  No
acceleration of payment or settlement may be made except as permitted under Code
Section 409A.

 

11.                            Governing Laws.  This Award shall be construed,
administered and enforced according to the laws of the State of Maryland;
provided, however, no shares of Stock shall be issued except, in the reasonable
judgment of the Board of Directors, in compliance with exemptions under
applicable state securities laws of the state in which Participant resides,
and/or any other applicable securities laws.

 

12.                            Successors.  This Award shall be binding upon and
inure to the benefit of the heirs, legal representatives, successors, and
permitted assigns of the parties.

 

13.                            Notice.  Except as otherwise specified herein,
all notices and other communications required or permitted under this Award
shall be in writing and, if mailed by prepaid first-class mail or certified
mail, return receipt requested, shall be deemed to have been received on the
earlier of the date shown on the receipt or three (3) business days after the
postmarked date thereof.  In addition, notices hereunder may be delivered by
hand, facsimile transmission or overnight courier, in which event the notice
shall be deemed effective when delivered or transmitted.  All notices and other
communications under this Award shall be given to the parties hereto at the
following addresses:  to the Company (attention of the General Counsel), at the
principal office of the Company or at any other address as the Company, by
notice to Participant, may designate in writing from time to time; and to
Participant, at Participant’s address as shown on the records of the Company, or
at any other address as Participant, by notice to the Company, may designate in
writing from time to time.

 

14.                            Severability.  In the event that any one or more
of the provisions or portion thereof contained in this Award shall for any
reason be held to be invalid, illegal, or unenforceable in any respect, the same
shall not invalidate or otherwise affect any other provisions of this Award, and
this Award shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.

 

15.                            Entire Agreement.  Subject to the terms and
conditions of the Plan, this Award expresses the entire understanding and
agreement of the parties with respect to the subject matter.  The Committee
shall have full and conclusive authority to interpret the Award and to make all
other determinations necessary or advisable for the proper administration of the
arrangement reflected by this Award.  The Committee’s interpretations and
determinations in this regard shall be final and binding on the Participant.

 

16.                            Headings.  Paragraph headings used herein are for
convenience of reference only and shall not be considered in construing this
Award.

 

17.                            Specific Performance.  In the event of any actual
or threatened default in, or breach of, any of the terms, conditions and
provisions of this Award, the party or parties who are thereby aggrieved shall
have the right to specific performance and injunction in addition to any and all
other rights and remedies at law or in equity, and all such rights and remedies
shall be cumulative.

 

5

--------------------------------------------------------------------------------


 

18.                            No Right to Continued Service.  Neither this
Award nor the issuance of the Performance Restricted Stock Units hereunder shall
be construed as giving Participant the right to continued service with the
Company or any Affiliate.

 

19.                            Definitions.  Except as provided below, all
capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Plan.  The following capitalized terms shall have the following
meanings:

 

(a)                               “Cause” means any one of the following: (1) a
material failure of the Participant to substantially perform the Participant’s
duties with the Company or its Affiliates (other than failure resulting from
incapacity due to physical or mental illness); (2) any act of fraud,
misappropriation, dishonesty, embezzlement or similar conduct against, or
relating to the assets of, the Company or its Affiliates; (3) conviction (or
plea of nolo contendere) of a felony or any crime involving moral turpitude;
(4) repeated instances of negligence in the performance of the Participant’s job
or any instance of gross negligence in the performance of the Participant’s
duties as an employee of the Company or one of its Affiliates; (5) any breach by
the Participant of any fiduciary obligation owed to the Company or any Affiliate
or any material element of the Company’s Code of Business Ethics and Conduct or
other applicable workplace policies; or (6) failure by the Participant to
perform Participant’s job duties for the Company or any Affiliate to the best of
Participant’s ability and in accordance with reasonable instructions and
directions from the Board of Directors or its designee, and the reasonable
workplace policies and procedures established by the Company or any Affiliate,
as applicable, from time to time.

 

(b)                              “Disability” means the Participant is
(1) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months or (2) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company and its Affiliates. The determination of
Disability will be made in accordance with the definition of “disability” under
Code Section 409A.

 

(c)                               “Dividend Equivalent” means a credit to the
Participant’s book of accounts with respect to each Performance Restricted Stock
Units outstanding under this Award equal to the amount of each dividend paid on
the Stock, other than with respect to a large, nonrecurring cash dividend or
distribution subject to the adjustment rules in Section 7 of this Agreement.
Dividend Equivalent credits are made on the date of each payment of a dividend.
Dividends paid on cash shall be credited as a dollar amounts and no earnings
shall accrue or be payable on such Dividend Equivalents prior to settlement of
such Dividend Equivalents by payment to the Participant as provided in the
Award.

 

(d)                              “Good Reason” means any one of the following
(i) a material diminution in Participant’s base compensation (from the amount in
effect on the date of the Change in Control); (ii) a material diminution in
authority, duties, or responsibilities of Participant; (iii) a material
diminution in the budget over which Participant retains authority; (iv) a
material change in the geographic location at which Participant is required to
perform services; and (v) any other action or inaction that constitutes a
material breach of this Award; provided, however, that for the Participant to be
able to resign for “Good Reason,” the Participant must give the Company notice
of the above conditions within 90 days after the condition first exists, the
Company must not have

 

6

--------------------------------------------------------------------------------


 

not remedied the condition within 30 days after receiving written notice, and
the Participant must resign within 60 days after the Company’s failure to
remedy.

 

7

--------------------------------------------------------------------------------


 

SCHEDULE 1

PHH CORPORATION

2014 EQUITY AND INCENTIVE PLAN

PERFORMANCE RESTRICTED STOCK UNIT AWARD

 

Vesting Schedule

 

I.                                       The Target Stock Units under this Award
shall vest, if at all, at the end of the Third Measurement Period (as defined
below).

 

The number of Target Stock Units that will be available to vest at the end of
the Third Measurement Period shall be determined at the end of each of the
following measurement periods (each a “Measurement Period” and, collectively,
the “Measurement Periods”):

 

·                 First Measurement Period - January 1, 2015 through
December 31, 2015

 

·                 Second Measurement Period - January 1, 2015 through
December 31, 2016

 

·                 Third Measurement Period - January 1, 2015 through
December 31, 2017

 

For each Measurement Period, one-third (1/3rd) of the total Target Stock Units
under this Award (“Allocated Stock Units”) shall be available to vest, if at
all, in accordance with the terms set forth herein, provided, that, if any
Allocated Stock Units for a Measurement Period are determined not to be
available to vest at the end of the Third Measurement Period during the
applicable Measurement Period, such Allocable Stock Units shall be forfeited and
shall not be available for vesting at the end of the Third Measurement Period.

 

The Allocated Stock Units for each Measurement Period that will be available to
vest at the end of the Third Measurement Period are determined by multiplying
the Allocated Stock Units by the Achieved Percentage (as defined below) based on
the Total Shareholder Return (“TSR,” as defined below) achieved by the Company
for the Measurement Period as described in the charts below, and as determined
by the Committee.

 

As long as PHH’s TSR is positive, the schedule below will apply in determining
the Achieved Percentage:

 

 

Relative TSR Achieved Percentile Rank:

 

Performance Level

TSR Percentile Ranking

Achieved Percentage

Maximum

67th Percentile and Above

150%

Target

55th Percentile

100%

Threshold

33rd Percentile

50%

Below Threshold

Below the 33rd Percentile

0%

*    The Achieved Percentage, and therefore the number of Vested Stock Units,
for TSR performance between the levels set forth in the table above and above
the “Threshold” level will be determined based on straight-line interpolation.

 

TSR shall be calculated for each of the component companies in the KBW Mortgage
Finance Index, as defined below, for the applicable Measurement Period, and
shall be listed in the order of their respective TSR performance from highest to
lowest.  PHH’s TSR will be percentile ranked relative to the list of TSR

 

Schedule 1 - Page 1

--------------------------------------------------------------------------------


 

performance of the component companies to determine TSR performance and the
resulting number of Vested Stock Units.

 

The component companies in the KBW Mortgage Finance Index will be the component
companies in the index for the entire applicable Measurement Period. 
Notwithstanding the foregoing, component companies in the KBW Mortgage Finance
Index on the first day of the Measurement Period that declare bankruptcy during
the Measurement Period shall be included in the list of TSR performance of the
component companies as a negative one hundred percent (-100%).

 

If PHH’s TSR is negative, the Achieved Percentage will be 0%.

 

TSR = Price Appreciation + Dividend Yield

 

Price appreciation is determined by taking the change in price over the
applicable Measurement Period and dividing it by the closing price on the first
day of that Measurement Period.  The change in price is determined by taking the
closing price on the last day of the applicable Measurement Period and
subtracting from it the closing price on the first day of that Measurement
Period.

 

The dividend yield is determined by taking the sum of all dividends paid during
the applicable Measurement Period by the Company or the other applicable
component company of the KBW Mortgage Finance Index other than the Company, as
applicable, and dividing this by the closing price on the first day of that
Measurement Period.

 

For both the price appreciation and dividend yield, the closing price as of the
first and last days of the applicable Measurement Period will be calculated by
using a 20-trading day trailing average price (i.e. averaging the closing price
for the 20 trading days up to and including the beginning date or closing date,
as applicable), except that in the case of a Change in Control, the price of the
Company for the end of the Measurement Period will be the price on the date of
the Change in Control.

 

Except as otherwise provided herein, the Vested Stock Units under this Part I
shall be settled as soon as practicable following the last day of the Third
Measurement Period.

 

II.                                  Notwithstanding Part I:

 

(A)                           Upon the Participant’s Separation from Service due
to (i) a termination of employment by the Company and its Service Recipient
Affiliates without Cause or (ii) the voluntary resignation of the Participant
from the Company and its Service Recipient Affiliates on or after attainment of
age 65 (“Retirement”), in each case prior to the last day of the Third
Measurement Period, the portion of the Allocated Stock Units which become Vested
Stock Units for each Measurement Period, , subject to achievement of the
applicable Performance Level for each such Measurement Period, will be equal to
the total Allocated Stock Units for the applicable Measurement Period multiplied
by a fraction where the numerator is the number of calendar days from and
including the Grant Date through and including the effective date of the
Separation from Service and the denominator is the total number of calendar days
from and including the Grant Date through and including the last of the Third
Measurement Period.  Such Vested Stock Units will be settled on the Distribution
Date following the last day of the Third Measurement Period.

 

Notwithstanding the preceding paragraph, the Participant’s transfer to a
Non-Service Recipient Affiliate that would be deemed a Separation from Service,
prior to the occurrence of a Change in Control, will not be deemed a termination
of employment

 

Schedule 1 - Page 2

--------------------------------------------------------------------------------


 

without Cause or a Retirement for purposes of this Part II(A).  Instead, the
Participant will continue to be considered employed for purposes of the vesting
provisions of this Award during the period the Participant is employed by such
Non-Service Recipient Affiliate, including the requirement to achieve a
Performance Level during the applicable Measurement Period.

 

In addition, if a Change in Control occurs before the end of the Third
Measurement Period after a transfer of the Participant to a Non-Service
Recipient Affiliate and while the Participant is employed by the Non-Service
Recipient Affiliate (and not employed by the Company or a Service-Recipient
Affiliate), the Participant will become 100% vested in the Allocated Stock Units
for the Measurement Period in which such Change in Control occurs and each
subsequent Measurement Period and all such Vested Stock Units will be settled as
soon as practicable following the Change in Control.   For purposes of
determining the number of Vested Stock Units under this paragraph, the Achieved
Percentage for the Measurement Period during which the Change in Control occurs
and each subsequent Measurement Period will be the percentage based on actual
performance for the Measurement Period in which such Change in Control occurs
through the date of the Change in Control (based on a closing price for the end
of such Measurement Period equal to the closing price as of the date of the
Change in Control).Notwithstanding the foregoing, in the event the Participant
violates any non-competition, non-solicitation, non-disclosure, or other
restrictive covenant agreement with the Company or its Affiliates prior to the
Distribution Date or Change in Control, then the Participant shall not be vested
in any portion of the Performance Restricted Stock Units under this Award and
the entire Award will be forfeited.

 

(B)                            Notwithstanding (A), above, subject to the other
terms of this Award, upon the Participant’s death or Disability during the
Participant’s service with the Company and its Affiliates, the Performance
Restricted Stock Units will become Vested Stock Units and will be settled as
soon as practicable following the Participant’s death or Disability.  For
purposes of determining the number of Vested Stock Units under this Part II(B),
the Achieved Percentage for the Measurement Period during which the
Participant’s death or Disability occurs shall be the percentage based on actual
performance through the end of the most recent calendar quarter for which a
Form 10-Q (or any successor form) has been filed with the Securities and
Exchange Commission prior to the date of death or Disability.  Any Allocated
Stock Units for any Measurement Period following the Measurement Period in which
the Participant’s death or Disability occurs, if applicable, shall be forfeited.

 

(C)                            Notwithstanding (A) and (B), above, if a Change
in Control occurs while the Participant is employed with the Company or its
Service Recipient Affiliates and the Participant experiences a Separation from
Service before the last day of the Third Measurement Period and within two years
after the Change in Control due to (i) termination of employment by the Company
and its Service Recipient Affiliates without Cause, (ii) the Participant’s
resignation for Good Reason, or (iii) the Participant’s Retirement, the
Participant will become 100% vested in the Allocated Stock Units for the
Measurement Period in which such Separation from Service occurs and each
subsequent Measurement Period and all such Vested Stock Units will be settled as
soon as practicable following the Separation from Service.  For purposes of
determining the number of Vested Stock Units under this Part II(C), the Achieved
Percentage for the Measurement Period during which the Separation from Service
occurs and each subsequent Measurement Period shall be the percentage based on
actual performance for the Measurement Period in which such Separation from
Service occurs through the date of the Change in Control (based on a

 

Schedule 1 - Page 3

--------------------------------------------------------------------------------


 

closing price for the end of such Measurement Period equal to the closing price
as of the date of the Change in Control).

 

(D)                           For the purposes of this Part II, “Service
Recipient Affiliate” shall mean an Affiliate that, together with the Company,
would constitute the “service recipient” within the meaning of Code Section 409A
and “Non-Service Recipient Affiliate” shall mean an Affiliate that is not a
Service Recipient Affiliate.

 

III.                             The Participant must be employed by the Company
or an Affiliate and must not have incurred a Separation from Service on the date
an applicable dividend is paid to be entitled to Dividend Equivalents in respect
of that dividend. Dividend Equivalents accrued with respect to a Performance
Restricted Stock Unit will be paid to the Participant on the Distribution Date
for such Performance Restricted Stock Unit.

 

IV.                            Except as otherwise provided in this Vesting
Schedule, any Performance Restricted Stock Units, and all Dividend Equivalents
with respect to such Performance Restricted Stock Units, shall be forfeited at
the time the Participant’s service with the Company and its Affiliates ceases,
regardless of the reason and there shall be no proration for partial service.

 

V.                                 Notwithstanding anything in this Award to the
contrary, if the Participant has not signed a restrictive covenant agreement in
a form acceptable to the Company by no later than thirty (30) days after the
Grant Date, the Award shall be forfeited.  Furthermore, if the Company
determines that the Participant has violated the restrictive covenant agreement,
any portion of the Award which has not been settled or paid will be forfeited.

 

Schedule 1 - Page 4

--------------------------------------------------------------------------------